Martin Ch. J.:
When the Court below found as a fact that “the whole transaction between the ■ parties was a frolic and a banter, the plaintiff not expecting to sell, nor the defendant intending to buy the watch at' the sum for which the check was drawn,” the conclusion should have been that no contract was ever made by the parties, and the finding should have been that no cause of action existed upon the-check to the plaintiff'.
The judgment is reversed, with costs of this .Court and of the Court below.
The other Justices concurred.